
	
		I
		111th CONGRESS
		1st Session
		H. R. 3985
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2009
			Mr. Van Hollen
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a second generation biofuel producer credit, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Second Generation Biofuel Producer Tax
			 Credit Act of 2009.
		2.Second generation
			 biofuel producer credit
			(a)Credit amount
			 determined based on BTU content of fuelSubparagraph (B) of
			 section 40(b)(6) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(B)Applicable
				amountFor purposes of this
				paragraph—
						(i)In
				generalThe term applicable amount means, with
				respect to any type of second generation biofuel, the dollar amount which bears
				the same ratio to $1.01 as the BTU content of such type of fuel bears to the
				BTU content of ethanol. For purposes of the preceding sentence, the types of
				second generation biofuel and the BTU content of such types shall be determined
				in accordance with the table prescribed under clause (ii).
						(ii)BTU content
				determined by SecretaryThe Secretary, after consultation with
				the Secretary of Energy, shall prescribe a table which lists the types of
				second generation biofuel and the BTU content of each such type.
						(iii)Coordination
				with alcohol creditsIn the
				case of second generation biofuel which is alcohol, the applicable amount
				determined under clause (i) shall be reduced by the sum of—
							(I)the amount of the
				credit in effect for such alcohol under subsection (b)(1) (without regard to
				subsection (b)(3)) at the time of the qualified second generation biofuel
				production, plus
							(II)in the case of
				ethanol, the amount of the credit in effect under subsection (b)(4) at the time
				of such production.
							.
			(b)Expansion of
			 qualified fuels
				(1)In
			 generalSubclause (I) of section 40(b)(6)(E)(i) of such Code is
			 amended to read as follows:
					
						(I)is derived solely from qualified
				feedstocks,
				and
						.
				(2)Qualified
			 feedstockParagraph (6) of section 40(b) of such Code is amended
			 by redesignating subparagraphs (F), (G), and (H) as subparagraphs (G), (H), and
			 (I), respectively, and by inserting after subparagraph (E) the following new
			 subparagraph:
					
						(F)Qualified
				feedstockFor purposes of
				this paragraph, the term qualified feedstock means—
							(i)any
				lignocellulosic or hemicellulosic matter that is available on a renewable or
				recurring basis, and
							(ii)any cultivated
				algae, cyanobacteria, or
				lemna.
							.
				(3)Conforming
			 amendments
					(A)Section 40 of such
			 Code is amended—
						(i)by
			 striking cellulosic biofuel each place it appears in the text
			 thereof and inserting second generation biofuel,
						(ii)by
			 striking Cellulosic in the headings of subsections
			 (b)(6), (b)(6)(E), and (d)(3)(D) and inserting Second generation,
			 and
						(iii)by striking cellulosic in the
			 headings of subsections (b)(6)(C), (b)(6)(D), (b)(6)(F), (d)(6), and (e)(3) and
			 inserting second
			 generation.
						(B)Clause (iii) of
			 section 40(b)(6)(E) of such Code, as redesignated by paragraph (2), is amended
			 by striking Such term shall not and inserting The term
			 second generation biofuel shall not.
					(C)Paragraph (1) of
			 section 4101(a) of such Code is amended by striking cellulosic
			 biofuel and inserting second generation biofuel.
					(c)Exclusion of
			 fuels produced from coprocessing with nonqualified feedstocksSubparagraph (E) of section 40(b)(6) of
			 such Code is amended by adding at the end the following new clause:
				
					(iii)Exclusion of
				fuels produced from coprocessing with nonqualified feedstocksThe
				term second generation biofuel shall not include any fuel
				derived from coprocessing a qualified feedstock with any feedstock which is not
				a qualified
				feedstock.
					.
			(d)Exclusion of
			 unprocessed fuelsSubparagraph (E) of section 40(b)(6) of
			 such Code, as amended by subsection (c), is amended by adding at the end the
			 following new clause:
				
					(iv)Exclusion of
				unprocessed fuelsThe term
				second generation biofuel shall not include any fuel if—
						(I)more than 4
				percent of such fuel (determined by weight) is any combination of water and
				sediment, or
						(II)the ash content
				of such fuel is more than 1 percent (determined by
				weight).
						.
			(e)Liquid fuel
			 defined
				(1)In
			 generalParagraph (6) of section 40(b) of such Code, as amended
			 by subsection (b), is amended by redesignating subparagraphs (G), (H), and (I)
			 as subparagraphs (H), (I), and (J), respectively, and by inserting after
			 subparagraph (F) the following new subparagraph:
					
						(G)Liquid
				fuelThe term liquid
				fuel shall not include any fuel unless such fuel would be a liquid at
				room temperature after extraction of all water from the
				fuel.
						.
				(2)Application to
			 alcohol mixture creditParagraph (2) of section 40(d) of such
			 Code is amended by inserting , within the meaning of subsection
			 (b)(6)(G), after liquid fuel (other than
			 gasoline).
				(3)Application to
			 renewable dieselParagraph (3) of section 40A(f) of such Code is
			 amended by inserting (within the meaning of section 40(b)(6)(G))
			 after liquid fuel.
				(f)Registration of
			 fuelsSubparagraph (I) of section 40(b)(6) of such Code, as
			 redesignated by subsections (b) and (e), is amended to read as follows:
				
					(I)Registration
				requirementsNo credit shall
				be determined under this paragraph with respect to any second generation
				biofuel produced by the taxpayer unless—
						(i)such taxpayer is
				registered with the Secretary as a producer of second generation biofuel under
				section 4101, and
						(ii)such taxpayer
				provides the Secretary such information with respect to such second generation
				biofuel as the Secretary may (after consultation with the Secretary of Energy
				and the Administrator of the Environmental Protection Agency) require,
				including—
							(I)the type of such
				second generation biofuel,
							(II)the feedstocks
				from which such second generation biofuel is derived, and
							(III)the BTU content
				of such second generation
				biofuel.
							.
			(g)Application of
			 biofuel reforms to bonus depreciation for biofuel plant property
				(1)In
			 generalSubparagraph (A) of section 168(l)(2) of such Code is
			 amended by striking solely to produce cellulosic biofuel and
			 inserting solely to produce second generation biofuel (as defined in
			 section 40(b)(6)(E).
				(2)Conforming
			 amendmentsSubsection (l) of section 168 of such Code is
			 amended—
					(A)by striking
			 cellulosic biofuel each place it appears in the text thereof and
			 inserting second generation biofuel,
					(B)by striking
			 paragraph (3) and redesignating paragraphs (4) through (8) as paragraphs (3)
			 through (7), respectively,
					(C)by striking Cellulosic in the
			 heading of such subsection and inserting Second Generation,
			 and
					(D)by striking cellulosic in the
			 heading of paragraph (2) and inserting second generation.
					(h)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to fuels sold or used after the date of the
			 enactment of this Act.
				(2)Application to
			 bonus depreciationThe amendments made by subsection (g) shall
			 apply to property placed in service after the date of the enactment of this
			 Act.
				(3)Temporary rule
			 for determining credit amount based on BTU content of fuelWith
			 respect to any fuel sold or used after the date of the enactment of this Act
			 and before the date on which the Secretary prescribes the table described in
			 clause (ii) of section 40(b)(6)(B) of the Internal Revenue Code of 1986 (as
			 amended by this Act), clause (i) of such section shall be applied by treating
			 all second generation biofuel as though it were ethanol.
				
